Citation Nr: 0943130	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for systemic lupus 
erythematous (SLE).

3.  Entitlement to service connection for bilateral hallux 
valgus.

4.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served with the United States Army Reserve from 
approximately June 1990 to August 1999.  She also had 
verified periods of active duty for training from June 17, 
1995, to June 30, 1995, and from August 8, 1997, to August 
16, 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2001 and February 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  

In August 2006, the Board remanded the matters on appeal for 
further development to include providing the Veteran with 
proper notice; verifying her periods of active duty, active 
duty for training, and inactive duty training; and obtaining 
her service treatment records.  In August 2006, the Veteran 
was provided with compliant notice.  In October 2006, her 
service personnel records were associated with the claims 
file, which contain information about the nature of her 
Reserve service.  In May 2008, the Veteran's service 
treatment records were associated with the claims file.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's August 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during active 
service from June 17, 1995, to June 30, 1995, or from August 
8, 1997, to August 16, 1997, and has not been shown to be 
causally or etiologically related to active military service.

2.  Pre-existing left ear hearing loss is not the result of 
an injury or disease aggravated in line of duty during 
ACDUTRA or from an injury aggravated during INACDUTRA. 

3.  Right ear hearing loss is not the result of an injury or 
disease incurred or aggravated in line of duty during ACDUTRA 
or from an injury incurred or aggravated during INACDUTRA. 

4.  SLE was not manifested during active service from June 
17, 1995, to June 30, 1995, or from August 8, 1997, to August 
16, 1997, and has not been shown to be causally or 
etiologically related to active military service.

5.  SLE is not the result of an injury or disease incurred or 
aggravated in line of duty during ACDUTRA. 

6.  Hallux valgus was not manifested during active service 
from June 17, 1995, to June 30, 1995, or from August 8, 1997, 
to August 16, 1997, and has not been shown to be causally or 
etiologically related to active military service.

7.  Pre-existing hallux valgus is not the result of an injury 
or disease aggravated in line of duty during ACDUTRA or from 
an injury aggravated during INACDUTRA. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated in 
active service and was not aggravated in any period of 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 
1101,1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306(a) (2009).

2.  Right ear hearing loss was not incurred in active service 
and was not incurred or aggravated in any period of ACDUTRA 
or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1101,1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303 (2009).

3.  SLE was not incurred in active service and was not 
incurred or aggravated in any period of ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101, 106, 1110, 1101,1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303 (2009).

4.  Hallux valgus was not incurred in active service and was 
not incurred or aggravated in any period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1101,1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303, 3.306(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in May, August, and November 2003 
and August 2006 with regard to the claims for service 
connection for hearing loss, SLE, and hallux valgus.  The 
letters addressed all of the notice elements.  Although some 
of the notice letters were sent after the additional 
adjudication of the Veteran's claims, the claims were all 
subsequently readjudicated in a March 2009 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  In the August 2006 letter, the 
Veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Any defect in 
the timing of the notice was harmless error as service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the aforementioned claims.  
All available service treatment records as well as all 
identified VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims.  

The Board acknowledges that the Veteran has not had VA 
examinations specifically for her claims for hallux valgus, 
hearing loss, or SLE.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the 
aforementioned claims because there is no evidence that 
hearing loss, hallux valgus, or SLE were incurred or 
aggravated during a period of active service, ACTDUTRA, or 
INACTDUTRA.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  As will be discussed more thoroughly 
below, there is no evidence that the Veteran's pre-existing 
hallux valgus and left ear hearing loss were aggravated 
during active service, ACTDUTRA, or INACTDUTRA.  Further, 
there is no evidence that SLE or right ear hearing loss was 
incurred during a period of active service, ACTDUTRA, or 
INACTURA.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims for hallux valgus, hearing loss, or SLE in this case.  
38 C.F.R. § 3.159(c)(4)(i).     

VA has also assisted the Veteran and her representative 
throughout the course of this appeal by providing them with 
SOCs and a SSOC, which informed them of the laws and 
regulations relevant to her claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  The term "inactive duty for training" 
includes, "duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under section 206 of 
title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned."  
38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  

As noted in the introduction, the Veteran had a period of 
active duty for training from June 17, 1995, to June 30, 
1995, during which time she was disabled due to a left ankle 
injury and a left paracervical and trapezius muscle strain.  
The Veteran also apparently had a period of active duty for 
training from August 8, 1997, to August 16, 1997, during 
which time she was disabled due to a right knee injury.  
Service connection is currently in effect for bursitis of the 
left ankle, traumatic arthritis of the right knee, and left 
paracervical and trapezius muscle strain.  Because the 
Veteran has been found to be disabled from these injuries 
during periods of active duty for training, by means of this 
service, she is a "veteran" under the law.  Moreover, the 
periods from June 17, 1995, to June 30, 1995, and from August 
8, 1997, to August 16, 1997, are now considered active 
service.  As to the remainder of her service in the Army 
Reserves, she is not a "veteran" unless or until it is 
shown that she "was disabled . . . . from a disease or 
injury incurred or aggravated in line of duty" during a 
period of active duty for training (ACDUTRA) or unless or 
until it is shown that he "was disabled . . . . from an 
injury incurred or aggravated in line of duty" during a 
period of inactive duty for training (INACDUTRA).  If she was 
so disabled, such a period of ACDUTRA or INACDUTRA is then 
considered "active military service" and she is then 
considered a "veteran" for that period of service.  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

Where a veteran served ninety days or more during a period of 
war or after December 31, 1946, and certain chronic diseases, 
including SLE or an organic disease of the nervous system 
such as sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In other words, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).  However, the 
Veteran is not entitled to the chronic disease presumptions, 
as she has not been shown to have active, continuous service 
for at least 90 days.  38 C.F.R. § 3.307(a)(1).

1.  Entitlement to service connection for bilateral hearing 
loss.

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for hearing 
loss.  On her February 1990 commission examination 
administered at the start of her service with the Army 
Reserve, she was found to have hearing loss in her left ear.  
On the two authorized audiological evaluations, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
5
10
LEFT
15
25
40
30
15




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
5
LEFT
15
30
35
25
15

The Veteran was given a H2 profile.  (In a physical profile 
block on an examination report there are six categories (P, 
U, L, H, E, S), including "H" for hearing.  See Odiorne v. 
Principi, 3 Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) 
AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a 
numerical designation of '1' under all factors is considered 
to possess a high level of medical fitness and, consequently 
is medically fit for any military assignment."); (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  Thus, the Veteran is 
shown to have had some degree of hearing loss in her left ear 
upon entrance to service.  Consequently, it must be shown 
that her pre-existing left ear hearing loss was aggravated 
during a period of active duty, ACDUTRA, or by an injury 
during INACDUTRA.  38 C.F.R. § 3.306(a).

A review of the Veteran's medical evidence does indicate that 
her hearing worsened bilaterally during her Reserve service.  
However, it has not been shown that her decline in hearing 
acuity is related to her active duty service from June 17, 
1995, to June 30, 1995, and from August 8, 1997, to August 
16, 1997, or was incurred or aggravated during a period of 
ACDUTRA or INACDUTRA.  The Veteran does not contend, nor does 
the evidence show, that her hearing loss is the result of 
acoustic trauma.  In fact, in a July 1996 record from Dr. 
W.T., the Veteran denied noise exposure, and it was noted on 
her March 1999 Reserve audiogram that she was not routinely 
exposed to hazardous noise.  Thus, it does not appear that 
the Veteran's hearing loss is a result of noise exposure 
during her active service or any period of ACDUTRA or 
INACDUTRA.  

Rather, it appears that the Veteran's hearing loss in her 
left ear might have resulted from a blow to the jaw.  A 
January 1993 record from B.J.H. noted that the Veteran 
reported being hit in the jaw by a patient in December 1992 
and intermittent pain in the left preauricular area since 
being hit.  On her April 1994 Reserve report of medical 
history, left ear blow to the jaw in 1992 which resulted in a 
slight left ear hearing loss was noted.  However, there is no 
indication that the Veteran was serving on a period of 
ACDUTRA or INACDUTRA when she was hit in the jaw, nor does 
she so report.  The Board finds it significant that on her 
medical summary, which spans from February 1990 to a July 
1998 military physician's statement of soldier's 
incapacitation/fitness for duty, that the April 1994 entry 
which discusses the finding of slight hearing loss in the 
left ear after a blow to the jaw in 1992 does not note that 
she was serving during a period of ACDUTRA or INACTURA.  
However, when the June 1995 injury to her neck and shoulder 
that resulted in service connection was discussed, it was 
specifically stated that she was serving on active training 
(AT) from June 17, 1995, to June 30, 1995.  Moreover, when 
the Veteran twisted her right knee in August 1997, that 
injury was noted to have been sustained in the line of duty 
(LOD) and service connection was subsequently granted for 
disability resulting from the knee injury.  In sum, there is 
no finding, or assertion from the Veteran, that she was 
serving during a period of ACDUTRA or INACTDUTRA when hit by 
a patient in the jaw in December 1992.  

In sum, it has not been shown that the Veteran's pre-existing 
left ear hearing loss was aggravated during her periods of 
active service from June 17, 1995, to June 30, 1995, or from 
August 8, 1997, to August 16, 1997, or during any period of 
ACDUTRA or INACTURA.  Additionally, it has not been shown 
that her right ear hearing loss was incurred during her 
periods of active service from June 17, 1995, to June 30, 
1995, or from August 8, 1997, to August 16, 1997, or during 
any period of ACDUTRA or INACTURA.  Moreover, it has not been 
shown that the Veteran was otherwise disabled from hearing 
loss incurred or aggravated during her periods of active 
duty, ACDUTRA, or INACTURA.  Although the Veteran might 
sincerely believe that her hearing loss is related to 
service, she, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, entitlement to 
service connection for hearing loss must be denied.  
38 C.F.R. § 3.303, 3.306(a).

2.  Entitlement to service connection for systemic lupus 
erythematous (SLE).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for SLE.  
Records from Dr. W.T. indicate that the Veteran was first 
diagnosed with lupus in 1999.  Thus, she was diagnosed with 
SLE after her active service from June 17, 1995, to June 30, 
1995, and from August 8, 1997, to August 16, 1997.  Moreover, 
there is no indication that she was serving during a period 
of ACDUTRA when she was diagnosed with SLE.  Any period of 
INACDUTRA is not applicable as SLE is a disease.  

The Board also finds it significant that it appears that the 
diagnosis of SLE was changed to rheumatoid arthritis in 
approximately 2003.  An October 2003 treatment entry from Dr. 
S.S., who treated the Veteran for SLE, indicates that the 
Veteran's physical looked much more like rheumatoid arthritis 
rather than systemic lupus.  A November 2003 treatment entry 
reflected a positive rheumatoid factor and there was no 
longer an assessment of SLE in the treatment records from 
this physician dated from November 2003 to September 2004.  
The Board notes that the issue of entitlement to service 
connection for rheumatoid arthritis is not currently before 
the Board, but was referred to the RO for consideration in 
the first instance in the August 2006 remand.  

In sum, to the extent the Veteran has a current diagnosis of 
SLE, it has not been shown that she was disabled from this 
disease incurred or aggravated in line of duty during a 
period of ACDUTRA.  Further, the Veteran was not diagnosed 
with SLE until after her periods of active service from June 
17, 1995, to June 30, 1995, and from August 8, 1997, to 
August 16, 1997.  Although the Veteran might sincerely 
believe that her SLE is related to service, she, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, entitlement to service 
connection for SLE must be denied.  38 C.F.R. § 3.303.

3.  Entitlement to service connection for bilateral hallux 
valgus.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hallux valgus.  On her February 1990 commission 
examination administered at the start of her service for the 
Army Reserves, the Veteran was noted to have mild hallux 
valgus with no symptoms.  As she was noted to have hallux 
valgus before her entrance to Army Reserve, it must be shown 
that this disability was aggravated during a period of active 
duty, ACDUTRA, or by an injury during INACDUTRA.  38 C.F.R. 
§ 3.306(a).

However, there is no showing that the Veteran's pre-existing 
hallux valgus was aggravated during any such period.  Neither 
the Veteran nor her medical records identify a specific 
injury or event that aggravated her hallux valgus.  In fact, 
a December 1998 service record showed that she still had mild 
hallux valgus.

Moreover, the Veteran did not seek treatment for her hallux 
valgus until after her Reserve service in 2003.  VA treatment 
records reflect that she underwent a left bunionectomy in 
July 2003.  There is no indication that her hallux valgus 
worsened during or was aggravated during her Reserve service.  

In sum, the Veteran has not been shown to have been disabled 
from hallux valgus aggravated in line of duty during a period 
of ACDUTRA or INACDUTRA.  Further, the hallux valgus was not 
shown to have been aggravated during or otherwise related to 
her periods of active service from June 17, 1995, to June 30, 
1995, and from August 8, 1997, to August 16, 1997.  Although 
the Veteran might sincerely believe that her hallux valgus is 
related to service, she, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
entitlement to service connection for hallux valgus must be 
denied.  38 C.F.R. § 3.303, 3.306(a).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for systemic lupus 
erythematous (SLE) is denied.

Entitlement to service connection for bilateral hallux valgus 
is denied.


REMAND

4.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.  

The Veteran contends that she developed depression due to her 
SLE.  As noted above, service connection for SLE has been 
denied.  However, a May 2003 VA treatment entry reflected 
that the Veteran reported feeling depressed due to her foot 
and knee pain.  The assessment was depression that was 
thought to be pain related.  As previously discussed, the 
Veteran is service-connected for traumatic arthritis of the 
right knee.  Because there is an indication in the record 
that the Veteran may have depression secondary to a service-
connected disability, a remand is necessary for a VA 
examination.  38 C.F.R. § 3.159(c)(4)(i).

In addition, the Veteran has not been provided with notice 
pertinent to her claim for service connection for depression, 
to include as secondary to a service-connected disability.  
In September 2006, while this appeal was pending, the 
regulation governing secondary service connection was 
amended; therefore, on remand, the RO should provide the 
Veteran with both the old version of the regulation prior to 
the amendment and the new version.  38 C.F.R. § 3.310(a) 
(2006) and 38 C.F.R. § 3.310(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with her claim 
for service connection for depression, to 
include as secondary to a service-
connected disorder.  The letter should 
inform her of the information and evidence 
that is necessary to substantiate the 
claim; (2) inform her about the 
information and evidence that VA will seek 
to provide and; (3) inform her about the 
information and evidence she is expected 
to provide.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions she is claiming the 
disabilities are secondary to.  The 
Veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 38 C.F.R. § 3.310(b) 
(2009).

2.  After the above development has been 
undertaken, please schedule the Veteran 
for a VA examination to evaluate her claim 
for depression, to include as secondary to 
a service-connected disability.  The 
examiner should note that the Veteran is 
currently service connected for traumatic 
arthritis of the right knee, left ankle 
bursitis, and left paracervical and 
trapezius suprascapular muscle strain.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, VA treatment 
records, and private treatment reports, the 
examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected disabilities and any 
depression.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether 
depression was either (a) proximately 
caused by or (b) proximately aggravated by 
her service-connected traumatic arthritis 
of the right knee, left ankle bursitis, or 
left paracervical and trapezius 
suprascapular muscle strain.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the claim for entitlement 
to service connection for depression, to 
include as secondary to a service-
connected disorder, should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
which includes both the old version of the 
secondary service connection regulation 
prior to the amendment and the new version 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  
38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. 
§ 3.310(b) (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


